                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IRON WORKERS’ MID-AMERICA           )
PENSION PLAN, et al.,               )
                                    )
                        Plaintiffs, )                 CIVIL ACTION
                                    )
        vs.                         )                 NO. 18 C 7021
                                    )
R & W CLARK CONSTRUCTION, INC., )                     JUDGE STEVEN C. SEEGER
an Illinois corporation,            )
                                    )
                        Defendant.  )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on February 27, 2019, request this Court enter judgment against Defendant, R & W CLARK

CONSTRUCTION, INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On February 27, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing an audit of the Defendant’s payroll books and records. The

Court also entered an order that judgment would be entered after the completion of the audit.

       2.      On or about November 14, 2019, Plaintiffs’ auditors completed the audit. The audit

findings show that the Defendant was not delinquent in contributions to the Funds. (See Affidavit

of Paul E. Flasch).

       3.       Plaintiffs' auditing firm of Legacy Professionals, LLP charged Plaintiffs $2,386.54

to perform the audit examination and complete the report and the Funds are entitled to recover said

fees under their Trust Agreements (Flasch Aff. Par. 5).
           4.         In addition, Plaintiffs’ firm has expended $602.00 for costs and $3,696.00 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           5.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $6,684.54.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$6,684.54.


                                                                    /s/ Patrick N. Ryan


Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\R & W Clark\motion-judgment.pnr.df.wpd
                                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 13th day of January
2020:

                                 Mr. Richard Clark, Registered Agent/President
                                 R & W Clark Construction, Inc.
                                 8158 W. Lincoln Highway
                                 Frankfort, IL 60423-9411

                                 Office of the Secretary of State
                                 Department of Business Services
                                 Annual Reports/Registered Agent Section
                                 File No. 70018527
                                 501 S. 2nd Street, Room 350
                                 Springfield, IL 62756-1000


                                                                    /s/ Patrick N. Ryan


Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\R & W Clark\motion-judgment.pnr.df.wpd
